Citation Nr: 1124420	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-31 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as due to a service-connected left knee disability.

3.  Entitlement to service connection for a cervical spine disability, to include as due to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection and a 0 percent rating for osteoarthritis of the left knee, effective March 6, 2008; and denied service connection for lumbar and cervical spine disabilities.  In April 2011, the Veteran testified at a hearing before the Board.

In September 2009, the Veteran appears to have raised a new claim for service connection for a bilateral shoulder disability.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.
As an initial matter, the Board finds that the requirements of VA's duty to notify and assist the claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2010).  With respect to notice, the pertinent statute provides that, upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to the Veteran is needed.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While notice that the Veteran received in March 2008 informed him of what was required to substantiate the elements of his claims for service connection for lumbar and cervical spine disabilities on a direct basis, he has not received any notice that informed him of what was required to substantiate his claims for service connection on a secondary, presumptive, or aggravation basis, or what evidentiary burdens he must overcome with respect to those claims.  Therefore, a remand is required in order to allow sufficient notice to the Veteran.  Upon remand, the Veteran will be free to submit additional evidence and argument on the questions at issue.

With regard to the Veteran's claim for an increased rating for a left knee disability, the claims file indicates that the Veteran was afforded VA joints examinations in October 2008 and November 2008.  However, in April 2011, the Veteran testified that he underwent surgery on his left knee in November 2010 at the VA Medical Center in Miami, Florida.  He also testified that he underwent a VA examination of his left knee in March 2011 at the VA Medical Center in Ft. Lauderdale, Florida.  However, the November 2010 records and March 2011 VA examination report have not been obtained and should be obtained and associated with the claims file on remand.

Next, the Veteran contends that he has lumbar and cervical spine disabilities that are related to his service.  In April 2011, he testified that he injured his back and neck during service when he fell and was hanging upside down from a rope that was wrapped around his feet causing him to strike the side of a tug boat several times.  Alternatively, he contends that his lumbar and cervical spine disabilities are related to his service-connected left knee disability.

The Veteran also testified that during service he sought treatment for back pain several times but was unsure if he sought treatment for neck pain.  However, he denied any back injuries prior to his service.

Service medical records dated in November 1971 indicate complaints of low back pain and an impression of muscle strain.  In December 1972, the Veteran complained of low back pain and the impression was slight back strain.  In November 1973, the Veteran complained of a backache without evidence of spasms.  In June 1974, he complained of and was diagnosed with low back pain.  In May 1975, the Veteran complained of low back pain due to an accidental fall that was diagnosed as a muscle sprain.

On VA general medical examination in August 2008, the Veteran presented with a five-year history of neck and low back pain related to falling from a boat and playing football during service.  The examiner diagnosed the Veteran with orthopedic problems involving the neck and low back that caused pain.

The Veteran was afforded a VA joints examination in October 2008, at which time he presented with a history of an in-service fall over a tug boat rail from standing height in 1974 during which he injured his low back and neck.  It was noted that the service medical records indicated a diagnosis of muscle strain, but were negative for any treatment of a neck disability.  The Veteran was diagnosed with cervical spondylosis and lumbar myofascitis.
In November 2008, the October 2008 VA examiner opined that the Veteran's lumbar myofascitis was less likely as not caused by or a result of a fall during his service and that it was very unlikely that a fall from standing height would transfer enough energy to the lumbar soft tissues to initiate and sustain that type of chronic inflammatory and degenerative process.  Furthermore, the Veteran's post injury physical examination was benign.  The examiner did not provide an opinion as to whether the Veteran's cervical spine disability was related to his service.

A December 2008 MRI of the lumbar spine indicated no spinal canal or neural foramina stenosis.  However, a MRI of the cervical spine indicated mild spinal stenosis from C3/C4 to C6/C7 without cord compression and severe neural foraminal stenosis right C3/C4, bilateral C5/C6, and right C6/C7.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  While the October 2008 VA examiner opined that the Veteran's lumbar spine disability was not related to his service, it does not appear that an examiner has yet been asked to render an opinion as whether the Veteran's lumbar and cervical spine disabilities are proximately due, the result of, or have been aggravated by his service-connected left knee disability.  Although the Veteran is competent to report the onset of lumbar and cervical spine disabilities during his service, he is not competent to diagnose or to relate any current lumbar and cervical spine disabilities to his active service or to his service-connected left knee disability.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand should specifically reconcile the opinion with the November 2008 VA opinion.

It also appears that additional records should be obtained.  A review of the VA medical records show a gap of time in records dated from December 2008 to January 2009.  To aid in adjudication, VA medical records dated since December 2008 should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes information on how to substantiate all the elements of the claims for service connection for lumbar and cervical spine disabilities on a secondary and presumptive basis.

2.  Obtain the Veteran's VA treatment records dated since December 2008.

3.  Obtain a copy of the Veteran's November 2010 left knee surgical reports from the VA medical facility in Miami, Florida, and associate it with the claims file.

4.  Obtain a copy of the report of the March 2011 VA orthopedic examination of the Veteran's left knee from the VA medical facility in Ft. Lauderdale, Florida, and associate it with the claims file.

5.  Schedule a VA orthopedic examination to determine the nature and etiology of any current lumbar and cervical spine disabilities, and to provide information about the current severity of his left knee disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the October 2008 VA examination and November 2008 VA opinion.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current lumbar spine disability.

(1)  Is it at least as likely as not (50 percent or more probability) that any lumbar spine disability was incurred in or aggravated by the Veteran's active service, including in-service treatment for and diagnoses of low back pain, strain, and sprain due to trauma from a fall?  The examiner must consider the Veteran's statements regarding the incurrence of a lumbar spine disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(2)  Is it at least as likely as not (50 percent or more probability) that any lumbar spine disability is proximately due to or the result of any service-connected left knee disability?

(3)  Is it at least as likely as not (50 percent or more probability) that any lumbar spine disability has been aggravated (increased in severity beyond the normal progress of the condition) by the Veteran's service-connected left knee disability?

(b)  Diagnose any current cervical spine disability.

(1)  Is it at least as likely as not (50 percent or more probability) that any cervical spine disability was incurred in or aggravated by the Veteran's active service, including any in-service trauma from a fall?  The examiner must consider the Veteran's statements regarding the incurrence of a cervical spine disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(2)  Is it at least as likely as not (50 percent or more probability) that any cervical spine disability is proximately due to or the result of any service-connected left knee disability?

(3)  Is it at least as likely as not (50 percent or more probability) that any cervical spine disability has been aggravated (increased in severity beyond the normal progress of the condition) by the Veteran's service-connected left knee disability?

(c)  Examine the Veteran's left knee disability.  Provide range of motion findings and state whether there is any increased loss of motion due to pain on motion, excess motion, fatigability, incoordination, or on flare-up.  State whether any recurrent lateral instability is shown.  State whether there is X-ray evidence of arthritis.

6.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

